[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION
The court, sua sponte, assigned this case for a hearing on the jurisdictional status of this administrative appeal. Appeals of state agency decisions are governed by the Uniform CT Page 11376 Administrative Procedures Act (UAPA, General Statutes § 4-166 et seq.).
General Statutes § 4-183 (c) provides in pertinent part that: "Within forty-five days after mailing of the final decision . . ., a person appealing . . . shall serve a copy of the appeal on the agency. . . ." In this case the record reveals that the decision dated May 11, 1999 was received by the appellant's counsel on May 14, 1999 and the Appellant on May 17, 1999. The appeal was served on June 29, 1999.
The court finds that the final decision was mailed by May 14, 1999, the date upon which it was received by plaintiffs attorney. Thus, the service was beyond the 45 days mandated by statute.
The court is without jurisdiction to entertain an administrative appeal which was not both filed and served within the statutory period. Glastonbury Volunteer Ambulance Ass'n. Inc.v. FOIC, 227 Conn. 848 (1993).
Robert F. McWeeny, J.